DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.This action is responsive to the communication filed on August 12, 2021. At this time, claims 1-15 are pending and addressed below.   
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                                                               Double Patenting
4. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993);  In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 

Claims 1-2, 6-8 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 5-8 of US patent number 11120133. The conflicting claims are not identical, they are not patentably distinct from each other because the current application contains claims that are broader in scope than the claims of the patent number 11120133 and are anticipated by the claims 1, 5-8. 

This is a non- provisional double patenting rejection since the conflicting claims have in fact been patented.   



                                                   Claims Comparison Table
Application Number
17/401,197
Patent Number
11120133
1. A security system comprising: a cloud storage system storing a plurality of files; and a server in communication with the cloud storage system via a network, the server adapted to: receive, from the cloud storage system, during a first time period, file information for each of the plurality of files stored in the cloud storage system; generate and store, during the first time period, a backup file corresponding to each of the plurality of files stored in the cloud storage system; receive, from the cloud storage system, during a second time period, modified file information for each of a subset of files selected from the plurality of files; determine, based on the received modified file information, that a plurality of events have occurred during the second time period, each event associated with: a modified file selected from the subset of files; a file modification activity performed on the modified file; a time the file modification activity was performed; and a source of the file modification activity; determine that the plurality of events exceeds a predetermined event frequency threshold; determine that one of the modified files is an infected file based on the modified file information associated therewith; and replace the infected file in the cloud storage system with the corresponding stored backup file. 
1. A method of providing ransomware protection for a cloud security system comprising: receiving, by a security system, during a first time period, file information for each of a plurality of files stored in a cloud storage system; generating and storing, by the security system, during the first time period, a backup file corresponding to each of the plurality of files stored in the cloud storage system; receiving, by the security system, during a second time period, modified file information for each of a subset of files selected from the plurality of files stored in the cloud storage system; determining, by the security system, based on the received modified file information, that a plurality of events have occurred during the second time period, wherein each of the plurality of events is associated with event information comprising: a modified file selected from the subset of files; a file modification activity performed on the modified file; a time the file modification activity was performed; and a source of the file modification activity; determining by the security system, an individual event risk score for each of the events; calculating, by the security system, an aggregate risk score for the plurality of events based on the individual event risk scores; classifying, by the security system, the plurality of events as a ransomware attack, based on the aggregate risk score; and performing, by the security system, an action based on said classifying.
2. The system according to claim 1 wherein, the server is further adapted to: scan each of the plurality of files stored in the cloud storage system to determine additional infected files; and replace each of the additional infected files in the cloud storage system with the corresponding stored backup file. 
5. The method according to claim 1, wherein the action comprises: scanning, by the security system, each of the plurality of files stored in the cloud storage system; determining, by the security system, one or more of the scanned files is an infected file; and transmitting, by the security system, to a user device, a notification comprising information relating to the infected file.






6. The system according to claim 1, wherein the file modification activity comprises one or more of: renaming a file, encrypting a file, editing contents of a file, editing metadata of a file, moving a file, deleting a file, and sharing a file. 
6. The method according to claim 1, wherein the file modification activity comprises one or more of: renaming the modified file, encrypting the modified file, editing contents of the modified file, editing metadata of the modified file, moving the modified file, deleting the modified file, and sharing the modified file. 
7. The system according to claim 6, wherein the file modification activity comprises renaming a file.
7. The method according to claim 6, wherein the file modification activity comprises renaming the modified file. 
8. The system according to claim 1, wherein the received file information for each of the plurality of files stored in the cloud storage system comprises one or more of: a file name, a file type, file metadata, file contents, a file location, a file encryption status and file sensitivity information.
8. The method according to claim 1, wherein the received file information for each of the plurality of files stored in the cloud storage system comprises one or more of: a file name, a file type, file metadata, file contents, a file location, a file encryption status and file sensitivity information. 

 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: Tamir, US pat. No 20180212987 discloses a cloud storage system storing a plurality of files; and a server in communication with the cloud storage system via a network, the server adapted to: receive, from the cloud storage system, during a first time period, file information for each of the plurality of files stored in the cloud storage system; generate and store, during the first time period, a backup file corresponding to each of the plurality of files stored in the cloud storage system.
The prior art does not disclose receive, from the cloud storage system, during a second time period, modified file information for each of a subset of files selected from the plurality of files; determine, based on the received modified file information, that a plurality of events have occurred during the second time period, each event associated with: a modified file selected from the subset of files; a file modification activity performed on the modified file; a time the file modification activity was performed; and a source of the file modification activity; determine that the plurality of events exceeds a predetermined event frequency threshold; determine that one of the modified files is an infected file based on the modified file information associated therewith; and replace the infected file in the cloud storage system with the corresponding stored backup file. 
                                                               Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vijayan, US pat. No 20130263289 
Barzik, US pat. No 20180081548 
Sancheti, US pat. No 20130262801 
Kumarasami, US pat. No 20130262638 
Robinson, US pat. No 20170293529 
Fu, US pat. No 20170220427 
Marie, US pat. No 20120197842 
Midgley, US pat. No 6526418 
Urmston, US pat. No 20060020762 
Stakutis, US pat. No 7624134.
Chelarescu, US pat. No 20190303573
Fu, US-20170220427
Zaitsev, US pat. No 20130247193.
Joshi, US pat. No 8463790
TAMIR, US pat. No 20180212987
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSNEL JEUDY whose telephone number is (571)270-7476. The examiner can normally be reached M-F 10:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arani T Taghi can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Date: 10/17/2022

/JOSNEL JEUDY/Primary Examiner, Art Unit 2438